DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Claims 2, 12 and 19 are canceled; claims 1, 3-11, 13-18 and 20-21 are pending. 

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
Applicant argues, Kim, Zhang, Jeong, Lee and Djordjevic, alone or in 
combination, fail to disclose or suggest that a rejection response message sent to the UE from a network device includes a back-off event parameter indicating that when an event corresponding to the back-off event parameter occurs, the UE is allowed to again request access to the network slice, as recited in amended claim 1.
In response, Kim discloses [0192] reject message may include a back-off timer#1 for session management congestion control together with a reject cause meaning congestion, overload, insufficient resources, and the like.  In this case, the back-off timer may operate on an APN (or DNN) basis.  That is, the back-off timer#1 may be bound with the corresponding APN (or DNN)#1 and operate, [0198] For this reason, the UE may recognize an APN (or DNN) and additional information/parameter.  The additional information/parameter means an IP address, a port number, an application ID, an ID of a network slice (or a network slice instance), a service type, and/or a category hence wherein the rejection response message comprises a back-off event parameter. That is, a back-off timer#1 that operates on an APN basis is a back-off event parameter together  additional information/parameter means an IP address, a port number, an application ID, an ID of a network slice (or a network slice instance), a service type, and/or a category, and therefore it is also indicating that when an event corresponding to the back-off event parameters occurs.
Further, as Kim also discloses [0204] Alternatively, the UE may perform a NAS signaling request procedure for session management corresponding to the APN (or DNN)#2 and the additional information/parameter#1 hence the UE is allowed to again request access to the network slice. That is, the UE is allowed to again request access to the network slice included in the additional information/parameter#1 which includes network slice ID#1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 11, 13-15, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 2019/0313473 (Provisional date 07/05/2016).
Claim 1, Kim discloses ([fig 6]) an access control method, comprising: 
receiving, by a network device, an access request from a user equipment (UE) ([0168] the UE performs mobility management (hereinafter, referred to as MM) related procedures (e.g., attach request, TAU, and service request), the UE may transmit a request message including an ID of a corresponding network slice (or network slice instance) to the network), 
wherein the access request comprises identification information of a network slice ([0168] the UE performs mobility management (hereinafter, referred to as MM) related procedures (e.g., attach request, TAU, and service request), the UE may transmit a request message including an ID of a corresponding network slice (or network slice instance) to the network); 
determining, by the network device, whether to reject the access request ([0168] the network is in a congested and overloaded state, the network may reject a request from the UE); and 

wherein the rejection response message comprises a back-off event parameter ([0192] reject message may include a back-off timer#1 for session management congestion control together with a reject cause meaning congestion, overload, insufficient resources, and the like.  In this case, the back-off timer may operate on an APN (or DNN) basis.  That is, the back-off timer#1 may be bound with the corresponding APN (or DNN)#1 and operate, [0198] For this reason, the UE may recognize an APN (or DNN) and additional information/parameter.  The additional information/parameter means an IP address, a port number, an application ID, an ID of a network slice (or a network slice instance), a service type, and/or a category) indicating that when an event corresponding to the back-off event parameters occurs ([0192] reject message may include a back-off timer#1 for session management congestion control together with a reject cause meaning congestion, overload, insufficient resources, and the like.  In this case, the back-off timer may operate on an APN (or DNN) basis.  That is, the back-off timer#1 may be bound with the corresponding APN (or DNN)#1 and operate, [0198] For this reason, the UE may recognize an APN (or DNN) and additional information/parameter.  The additional information/parameter means an IP address, a port number, an application ID, an ID of a network slice (or a network slice instance), a service type, and/or a category), the UE is allowed to again request access to the network slice ([0204] Alternatively, the UE may 
Claim 3, Kim discloses the method according to claim 1, further comprising: 
determining, by the network device, the back-off event parameter based on running status information of the network slice ([0172] reject message may include an ID#1 of the network slice (or network slice instance) together with a cause value meaning an overload).  
Claim 4, Kim discloses the method according to claim 1, wherein the rejection Page 2 of 9response message further comprises identification information of a second network slice ([0172] the UE may perform a mobility related procedure (e.g., attach request, TAU, location update request, and service request) related to the ID#2 of the network slice (or network slice instance)).  
Claim 5, Kim discloses the method according to claim 1, wherein the rejection response message further comprises an access point name (APN) list indicating one or more APNs ([0188] back-off timer may operate according to information such as a corresponding APN or DNN) to which the UE cannot request during the back-off period ([0193] the UE may not perform a network connection request or session management related request procedure related to the APN (or DNN)#1).  
Claim 7, Kim discloses the method according to claim 6, wherein determining whether to reject the access request is based on congestion status of the network slice ([0169] The reject message may include a back-off timer for mobility management congestion control related to an ID of the corresponding network slice (or network slice instance) together with a rejection cause).  

receiving an access request from a user equipment (UE), wherein the access request comprises identification information of a network slice; 
determining whether to reject the access request; and 
in response to determining to reject the access request, returning a rejection response message to the UE, 
wherein the rejection response message comprises wherein the rejection response message comprises a back-off event parameter indicating that when an event corresponding to the back-off event parameters occurs, the UE is allowed to again request access to the network slice.   
Claim 13, see claim 3 for the rejection, Kim discloses the network device according to claim 11, wherein the back-off time parameter is determined by the network device based on running status information of the network slice.  
Claim 14, see claim 4 for the rejection, Kim discloses the network device according to claim 11, wherein the rejection response message further comprises identification information of a second network slice.  
Claim 15, see claim 5 for the rejection, Kim discloses the network device according to claim 11, wherein the rejection response message further comprises an access point name (APN) list indicating one or more APNs to which the UE cannot request during the back-off period.  

receiving an access request from a user equipment (UE), 
wherein the access request message comprises identification information of a network slice; 
determining whether to reject the access request; and 
in response to determining to reject the first access request, returning a rejection response message to the UE, 
wherein the rejection response message comprises a back-off event parameter indicating that when an event corresponding to the back-off event parameters occurs, the UE is allowed to again request access to the network slice.  
Claim 21, Kim discloses the method according to claim 1, wherein the rejection response message comprises back-off condition information ([0192] reject message may include a back-off timer#1 for session management congestion control together with a reject cause meaning congestion, overload, insufficient resources, and the like.  In this case, the back-off timer may operate on an APN (or DNN) basis.  That is, the back-off timer#1 may be bound with the corresponding APN (or DNN)#1 and operate, [0198] For this reason, the UE may recognize an APN (or DNN) and additional information/parameter.  The additional information/parameter means an IP address, a port number, an application ID, an ID of a network slice (or a network slice instance), a service type, and/or a category), wherein the back-off condition information comprises both the back-off event parameter and a back-off time parameter ([0192] reject .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2019/0313473 in view of Zhang et al., US 2018/0352501. 
Claim 6, Kim discloses the method according to claim 1, 
but does not explicitly disclose, 
wherein the network device is a radio access network (RAN) node.  
However, as Zhang discloses wherein the network device is a radio access network (RAN) node ([fig 3] RAN C-Plane Function), and wherein determining the network slice corresponding to the access request is based on the identification information of the network slice (Zhang [fig 3] slice ID/Type)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Zhang invention to include the claimed limitation(s) so as to allow the network to implement with a RAN node as part of the network in order to be efficient in performing the functions. 
Claim 8, Kim discloses the method according to claim 7, further comprising: 
but is silent on,  

However, as Zhang discloses receiving, by the RAN node, from a control plane entity supporting the first network slice, a congestion level of the first network slice or a congestion level of the control plane entity ([0102] information on a load status, including C-plane load and U-plane load, of each active network slice may be collected from the OSS/BSS or from the network function in the C-plane of each active network slice).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Zhang invention to include the claimed limitation(s) so as to allow the network to implement with a control plane function in order to control load status on the network slice. 
Claim 10, Kim discloses the method according to claim 1, 
but is silent on,  
wherein the network device is a control plane entity (CPE). 
However, as Zhang discloses wherein the network device is a control plane entity (CPE) ([0066] network element in the RAN may be a network function for selecting a network slice (which may be referred to as Network Slice Selection Function (NSSF) somewhere) in the control plane (C-plane) of the RAN (which may be simplified as "RAN C-plane" hereafter).  This network function for selecting a network slice may be 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Zhang invention to include the claimed limitation(s) so as to allow the network to implement with a control plane function element in order to provide the network slice management thereby optimizing network operation. 
Claim 16, see claim 6 for the rejection, Kim discloses the network device according to claim 11, wherein the network device is a radio access network (RAN) node.  
Claim 17 see claim 10 for the rejection, Kim discloses the network device according to claim 11, wherein the network device is a control plane entity (CPE).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2019/0313473 and Zhang et al., US 2018/0352501 in view of Jeong et al., US 2014/0204754. 
Claim 9, Kim discloses the method according to claim 8, 
but Kim and Zhang invention is silent on, 
wherein the congestion level of the network slice or the congestion level of the control plane entity is expressed by a percentage indicating the congestion level of the network slice or the congestion level of the control plane entity, respectively.  
However, as Jeong discloses wherein the congestion level of the first network slice or the congestion level of the control plane entity is expressed by a percentage ([0057] congestion state information may include a cell Information Element (IE) (e.g., a 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim and Zhang invention with Jeong invention to include the claimed limitation(s) so as to allow the network to monitor and/or measure a percentage level of congestion of a network entity in order to control network traffic load thereby improving network allocation resources. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2019/0313473 in view of Kuo et al., US 2012/0281647.
Claim 20, Kim discloses the method according to claim 1, 
but is silent on, 
wherein the event corresponding to the back-off event parameter corresponds to the UE receiving a paging message from a radio access network (RAN).  
However, as Kuo discloses wherein the event corresponding to the back-off event parameter corresponds to the UE receiving a paging message from a radio access network (RAN) ([0031] the CN could page the MTC device and upon receiving a 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Kuo invention to include the claimed limitation(s) so as the network can control the paging upon a network load condition to include a backoff time for a terminal to access to the network.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DINH NGUYEN/Primary Examiner, Art Unit 2647